Citation Nr: 1620056	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as affecting the bilateral shoulder, hand, and knee joints, to include as secondary to other service-connected disorders involving osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right ankle.


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in Winston-Salem, North Carolina.

In his February 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in September 2011, he withdrew his request for a Board hearing.  38 C.F.R. 
§ 20.704(e) (2015).

In May 2015, the Board remanded the case for additional development and it now returns for final appellate review.

The Board observes that, subsequent to the issuance of the October 2015 supplemental statement of the case, additional evidence, to include VA treatment records and examination reports obtained in February 2016, was associated with the record.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence; however, the Board finds that such is duplicative of the evidence previously considered by the AOJ.  38 C.F.R. § 20.1304(c) (2015).  In this regard, such records and reports do not address the nature and severity of his right ankle disability and do not reflect a diagnosis of rheumatoid arthritis, the central issue in his service connection claim.  In fact, a February 2016 VA examination of the shoulders diagnosed strain as opposed to rheumatoid arthritis.  Consequently, as such evidence is redundant of the evidence previously considered by the AOJ, it is not relevant to the issues adjudicated herein and, therefore, no prejudice results to the Veteran in the Board proceeding with a decision at this time.

In the aforementioned February 2016 VA examination, bilateral shoulder strain was diagnosed and the examiner opined that such was at least as likely as not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  Consequently, the Board finds that the issue of entitlement to service connection for a bilateral shoulder disorder (other than rheumatoid arthritis) has been raised by the record.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Finally, the Board notes that, while the Veteran has previously been represented by Disabled American Veterans (DAV), the appointment form dated November 11, 2014 was not properly signed per the regulations in place during that time.  Therefore, VA terminated the DAV as the Veteran's service organization in December 2015.  The Veteran was informed of this termination and provided the opportunity to reelect DAV, or another representative in a December 2015 letter.  However, to date, VA has not received a completed VA Form 21-22, Appointment of Veterans Service Organizations, to reinstate the DAV as the Veteran's representative or to appoint another representative.  Therefore, the Veteran is considered unrepresented in the current appeal.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of rheumatoid arthritis, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  For the entire appeal period, the Veteran's osteoarthritis of the right ankle is manifested by no more that moderate limitation of ankle motion, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without ankylosis of the ankle, or subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.



CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis, to include as affecting the bilateral shoulder, hand, and knee joints, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial unfavorable decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to his right ankle claim, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right ankle disability was granted and an initial rating was assigned in the August 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in September 2015 with respect to his claim for service connection for rheumatoid arthritis.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection claim decided herein has been met.  

With regard to the Veteran's claim for a higher initial rating for his right ankle disability, he was afforded VA examinations in July 2007, November 2008, September 2011, and September 2015.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connection right ankle disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

In May 2015, the Board remanded the case for additional development, to include obtaining any outstanding records and affording the Veteran contemporaneous VA examinations so as to determine the nature and etiology of his rheumatoid arthritis, and the nature and severity of his right ankle disability.  Thereafter, the AOJ obtained all private records as identified by the Veteran and obtained all outstanding VA treatment records.  Furthermore, he was afforded VA examinations in September 2015 that addressed both claims.  Therefore, the Board finds that the AOJ has substantially complied with the May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a) . Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran contends that he has rheumatoid arthritis of various joints, to include the bilateral shoulders, hands, and knees, due to his active duty service.  However, the evidence of record shows that the Veteran does not have a current diagnosis of rheumatoid arthritis at any time during the pendency of the claim.  While there is evidence that the Veteran has such a diagnosis for a period of time during the appeal period, the Board finds that the probative evidence reveals that he was misdiagnosed with rheumatoid arthritis during that time period.  

The Veteran's service treatment records do not show any symptoms or complaints of rheumatoid arthritis.  His induction medical examination in April 1971 was normal for any signs of rheumatoid arthritis and he denied any history of arthritis or rheumatism on his induction medical history form.  The Veteran again denied suffering from swollen or painful joints, arthritis, or rheumatism on his April 1982 medical history form.  His March 1985 medical examination was again negative for any signs of rheumatism.  Lastly, in February 1991, the Veteran again underwent a medical examination that was similarly negative for any signs of rheumatism.  At that time, he again denied suffering from swollen or painful joints, arthritis, or rheumatism on his medical history form.

Post-service VA medical treatment records reflect a report of joint pain in the Veteran's hands, fingers, shoulders, knees, and ankles in September 2006.  Then, in November 2006, the Veteran was again seen at a VA clinic for a follow-up appointment.  At that time, the Veteran had already scheduled a rheumatology consult.  During this December 2006 VA rheumatology appointment, the rheumatology stated that a diagnosis might include rheumatoid arthritis, but that other conditions needed to be ruled out.  He prescribed low dose steroids and Celebrex to help the Veteran until his follow-up visit.  

In January 2007, the Veteran underwent a MRI of his left hand.  The radiologist concluded that there was no evidence of inflammatory arthritis.  However, a few days later, the VA rheumatologist stated that the Veteran's history, examinations, and labs were consistent with early rheumatoid arthritis.  He began treatment consistent with such diagnosis.  

In February 2008, the VA rheumatologist stated that the Veteran's rheumatoid arthritis was in remission and that his pain was mechanical and secondary to degenerative joint disease of the knee and shoulder rotator cuff tendinitis.  

In June 2008, the Veteran was scheduled for a rheumatology consult after being seen in the Emergency Room for ankle pain and swelling where he was told he was suffering from gout.  In July 2008, the VA rheumatology stated that the Veteran's rheumatoid arthritis was in full remission and that his joint pain was due to osteoarthritis, past trauma, and gout.  

In February 2009, the Veteran reported during a rheumatology consult that his shoulders were still "giving him problems" and he was having problems with activities of daily living and fatigue.  However, the rheumatologist did not find synovitis, swelling, or other evidence of active rheumatoid arthritis.  He stated that the Veteran was on medication that could cause edema and fatigue.  He suspected the Veteran's problems were more of his metabolic syndrome.  He opined that the Veteran was not experiencing active rheumatoid arthritis.  

In an April 2009 radiology report, a VA radiologist opined that the films of the Veteran's hands showed mild osteoarthritis without evidence of erosive arthritis.  That same day, after examining the Veteran, the VA rheumatologist stated that he had "some doubt as to the diagnosis of [rheumatoid arthritis] because even when [the Veteran] reports that he has swollen joints of his hands all I see is [degenerative joint disorder] findings."  The rheumatologist changed the Veteran's medication accordingly.  The same rheumatology again stated his doubt in the diagnosis of rheumatoid arthritis in May 2009.  In August 2009, the rheumatologist listed the Veteran's conditions as osteoarthritis and gout.  He described his impression of the Veteran's condition as mild osteoarthritis without evidence of erosive arthritis.  He stated that there was no evidence of rheumatoid arthritis based on laboratory testing (erythrocyte sedimentation rate (ESR)) and x-rays. He instead opined that the Veteran more likely was suffering from gout or polyarthragias.  

In November 2009, the Veteran's new physician stated that his history was consistent with rheumatoid arthritis and gout; however in March 2010, the same physician stated that the Veteran's symptoms seemed more consistent with degenerative joint disorder as opposed to rheumatoid arthritis.  While the Veteran's primary care physician was still listing rheumatoid arthritis as one of the Veteran's medical conditions in November 2011, the resulting December 2011 rheumatology consult stated that, while the Veteran was once told that he had rheumatoid arthritis, the rheumatologist was not sure on what basis that diagnosis was made.  The rheumatologist stated that the Veteran's gout was well documented and controlled and that the Veteran had some osteoarthritis, but there was "absolutely no evidence" for rheumatoid arthritis that he could see.  

Finally, as a result of the Board's May 2015 remand, the Veteran underwent a VA examination in September 2015.  At such time, the examiner interviewed the Veteran, reviewed his records, and conducted a complete examination.  Thereafter, the examiner determined that there was no true diagnosis of rheumatoid arthritis.  In support of his opinion, the examiner noted that, due to Veteran's symptoms and his elevated inflammatory marker (sedrate and CRP) a rheumatologist in 2007 opted to trial methotrexate to manage the symptoms, with a preliminary diagnosis of early rheumatoid arthritis.  However, upon further evaluation and follow up in August 2009, the same rheumatologist stated that there was no evidence of rheumatoid arthritis based on normal ESR and x-rays.  He instead opined that the Veteran more likely was suffering from gout or polyarthragias.  Additionally, in December 2011, it was noted that that the Veteran had some osteoarthritis, but there was absolutely no evidence of rheumatoid arthritis. 

The September 2015 VA examiner further indicated that he have reviewed the conflicting medical evidence and opined that the Veteran does not have a diagnosis of rheumatoid arthritis.  In this regard, the examiner noted that he was started on methotrexate in 2007 to treat possible early rheumatoid arthritis.  At that time, his symptomatology perhaps suggested rheumatoid arthritis  and the decision was made to trial treatment as rheumatoid can sometimes be seronegative.  The examiner further noted that the Veteran's rheumatoid factor was negative on every single test done then and since then. Upon further follow up with the same rheumatologist who was treating for possible early rheumatoid arthritis, the conclusion was that
there was no rheumatoid arthritis.  Rather, the Veteran's symptoms were attributed to gout and multifactorial conditions.  The decision was made to taper off of methotrexate and rheumatoid arthritis medications have not been prescribed since that time.  Per a separate rheumatology consult in 2011, the rheumatologist concluded that the Veteran had some osteoarthritis, but absolutely no evidence of rheumatoid arthritis. 

Based on the foregoing, the September 2015 VA examiner determined that the diagnosis of rheumatoid arthritis has remained in the Veteran's records, erroneously, as an active condition in spite of the preponderance of evidence supporting that he has gout and osteoarthritis (as known as degenerative arthritis).

The Board accords great probative weight to the September 2015 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran and medical records showing a diagnosis of rheumatoid arthritis, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board finds that service connection for rheumatoid arthritis cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  In this regard, while the Veteran was initially diagnosed with rheumatoid arthritis by a VA rheumatologist in January 2007, the same rheumatologist began to question the diagnosis in April 2009 and eventually changed the diagnosis to osteoarthritis and gout in August 2009.  The Veteran's VA treatment records after that date confirm the diagnoses of osteoarthritis and gout instead of rheumatoid arthritis.  Moreover, the highly probative September 2015 VA examiner's opinion reflects that the diagnosis of rheumatoid arthritis was given in error.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

To the extent the Veteran believes that he suffers from rheumatoid arthritis, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of rheumatoid arthritis is a matter that requires medical expertise to determine as such requires the administration and interpretation of diagnostic tests.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of rheumatoid arthritis, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  As such, his claim for service connection must be denied.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for rheumatoid arthritis. As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Initial Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (38 C.F.R. § 4.71a, Diagnostic Code 5003) which, in this case, is the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.

The Veteran's right ankle disability has been rated as 10 percent disabling under the provisions of Diagnostic Code 5271 throughout the appeal period.  Under the criteria of Diagnostic Code 5271, limited motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is from 20 degrees dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's VA treatment records show that, during a September 2006 radiology appointment, the Veteran reported worsening weight-bearing pain in his right ankle for the last three years.  The radiologist stated that the Veteran's right ankle showed degenerative changes of the medial talotibial joint.  

In July 2007, the Veteran underwent a VA examination.  During the examination, the Veteran complained of swelling in both his ankles associated with a throbbing pain that was greater on the right side than the left.  He stated that the right ankle felt weak and would sometimes give way when he was walking.  He also reported periods of redness and warmth in both ankles and that he was not able to walk as far as he used to.  However, he was still walking a fourth of a mile before he would have to stop.  He would wear support shoes to help him walk more.  He also reported that if he was not wearing supportive shoes, he had difficulty walking on some uneven surfaces.  He denied episodes of ankle instability, but described stiff ankles, especially when he would first get up in the morning.  The Veteran did endorse experiencing flare-up.  On a normal day, he rated the pain in his ankles between 5 and 8 on the 10 point pain scale, but stated that the pain would go up to 9 or 10 during a flare-up.  He stated the flare-ups would happen 4 to 5 times per week and last usually 2 to 3 hours.  During these flare-ups, the Veteran described being limited at work, having to sit at his desk more than usual and limiting his walking to approximately 100 feet.  In addition to having to sit more at work, the Veteran had had to stop doing hobbies as he used to be very active in playing sports.  He also stated that his mobility issue made getting to and from the shower difficult.  However, he denied any problems with dress or doing some minor work around the house, though he did not do any type of yard work.  

The VA examiner reported the Veteran's right ankle active range of motion as 0 degrees dorsiflexion and 30 degrees plantar flexion, with a passive range of motion of 10 degrees dorsiflexion and 30 degrees plantar flexion.  He reported having pain whenever the examiner actively or passive dorsiflexed his right ankle.  The Veteran was able to complete the repetitive motion testing with increased pain.  The Veteran had reported pain of 5 out of 10 before the test and 7 out of 10 during the repetitive use.  His right ankle was tender to palpation.  The VA examiner noted that the Veteran's gait was normal.

In early June 2008, the Veteran's VA treatment records show a trip to the ER, where he reported right ankle pain noted on waking the morning before.  He described the ankle as painful to bear weight.  The medical professional noted right ankle swelling and erythema of the anterior aspect.  The ankle was warm and there was tenderness on palpation.  The Veteran's active motion was decreased and motion elicited pain.  Four days later, the Veteran was seen in a VA clinic for a follow-up to ensure that inflammation in the right ankle had improved with the treatment of Colchicine, a gout medication.  At that time, examination of the right ankle revealed significant decrease in swelling and erythema.  He had full range of motion in his ankle without pain and intact sensation to light touch.  At that time, he was assessed as suffering from gouty arthritis and referred to a rheumatologist.  

The Veteran underwent another VA examination in November 2008.  At that time, the Veteran reported symptoms of weakness, stiffness, swelling, heat, and giving way.  He did not endorse redness, lack of endurance, locking, fatigability, or dislocation.  He reported constant pain in the right ankle traveling down to the heel.  He described it as burning, aching, and sharp.  That day the pain was at 10 on the 10 point scale.  He stated that the pain could be elicited by physical activity, relieved by rest, and medication.  He reported functional impairments in running, prolonged walking, bending, and negotiating ladders and stairs.  

The examiner noted tenderness in the right ankle, but no signs of edema, weakness, redness, heat, or guarding of movement.  There was no subluxation nor were any deformities revealed on examination.  The Veteran's range of motion for his right ankle was 20 degrees dorsiflexion and 45 degrees plantar flexion, with pain occurring at those ranges.  The examiner noted that the right joint function was additionally limited by pain after repetitive use but not fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in degree after repetitive use testing.  The diagnostic tests showed no indication of malunion of the os calcis or astragalus.  

The Veteran underwent yet another VA examination in September 2011.  During the examination, the Veteran endorsed the symptoms of weakness, stiffness, heat, giving way, lack of endurance, tenderness, and pain.  He denied swelling, subluxation, and dislocation.  He reported experiencing flare-ups as often as one time per month, lasting for four days with severity of pain at 10 out of 10.  Flare-ups were precipitated by physical activity and turning his ankle.  They were alleviated by rest, medication, and keeping the ankle elevated.  During flare-ups, he would describe experiencing functional impairment in bending and limitation of motion of the joint described as up and down.  He reported difficulty with standing and walking.  He stated continuous walking would cause swelling and stiffness.  Overall, he stated that due to his arthritis, he had to stop driving trucks and he could not do much physical or chair work.  

The September 2011 examiner noted that the Veteran's right ankle showed tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was also no ankylosis.  The Veteran's range of motion was 20 degrees dorsiflexion, with pain and after repetitive motion, and 35 degrees plantar flexion, before and after repetitive motion, but pain was noted at 30 degrees plantar flexion.  Joint function was additionally limited by pain after repetitive use but not by fatigue, weakness, lack of endurance, or incoordination.  The diagnostic tests showed no indication of malunion of the os calcis or astragalus.  The examiner stated that the effect of the Veteran's right ankle disability on the Veteran's usual occupation was mild to moderate and the effect on the Veteran's daily activity was mild.  

The Veteran underwent a final VA examination in September 2015.  The VA examiner noted the Veteran's right ankle range of motion as 10 degrees dorsiflexion and 55 degrees plantar flexion, which the VA examiner described as abnormal or outside of normal range.  The Veteran did exhibit pain during dorsiflexion.  There was no pain noted on weight bearing or localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The Veteran was able to perform repetitive testing with no additional loss of range of motion.  The VA examiner reported that pain, weakness, fatigability, or incoordination did not significantly limit the functional ability with repeated use.  The Veteran was at full muscle strength, but did describe increased pain with prolonged standing.  The VA examiner found no evidence of ankylosis, right ankle instability, shin splints, stress fractures, Achilles tendonitis or tendon rupture, malunion of the calcaneus, talus, or talectomy.  

Given the evidence of record, the Board finds that the Veteran's right ankle disability does not warrant a rating in excess of 10 percent.  To warrant a 20 percent disability rating under Diagnostic Code 5271, the evidence must reflect "marked" limitation of motion. 

Although the Veteran's range of motion has fluctuated during the appeal period, the Board finds that such more nearly approximates moderate limitation of ankle motion.  As mentioned above, VA considers normal range of motion of the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  In July 2007, the Veteran's active range of motion as 0 degrees dorsiflexion and 30 degrees plantar flexion, with a passive range of motion of 10 degrees dorsiflexion and 30 degrees plantar flexion at his VA examination.  In June 2008, the Veteran presented for a follow-up at the VA clinic with full range of motion.  During his November 2008 VA examination, the Veteran's range of motion was normal with 20 degrees dorsiflexion and 45 degrees plantar flexion.  In September 2011, his range of motion was only slightly below normal with 20 degrees dorsiflexion and 35 degrees plantar flexion during a contracted VA examination.  Finally, during the September 2015 VA examination, the Veteran's range of motion was 10 degrees dorsiflexion and 55 degrees plantar flexion.  Furthermore, the Board has considered whether there is additional functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, as required by DeLuca, supra, and Mitchell, supra; however, the Board finds that the Veteran's range of ankle motion was not further limited to the point where it more nearly approximated marked limitation of motion as a result of such factors.  

Moreover, the Veteran's reported flare-ups following physical activity, history of pain, and demonstrated painful motion have been contemplated in the grant of the 10 percent evaluation under 38 C.F.R. § 4.59, which allows functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  

The Board has also looked at other diagnostic codes for rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a compensable disability rating is warranted for ankylosis of the ankle.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, there is no evidence that the Veteran has ankylosis of the right ankle.  In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not applicable, as the medical evidence does not reveal any such findings.  

In reaching its conclusion, the Board acknowledges the Veteran's belief that his right ankle symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  The Board finds the medical evidence consisting of VA examination reports and VA treatment records in which examiners with medical expertise examined the Veteran's right ankle, acknowledged the Veteran's reported symptoms, and described the manifestations of the Veteran's right ankle to be more persuasive than the Veteran's reports that he should receive an increased rating.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right ankle disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating for the right ankle contemplates the functional limitations caused by his right ankle symptomatology, to include those reported to treatment providers as articulated above.  The diagnostic codes in the rating schedule corresponding to disabilities of the right ankle provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Lastly, the Board observes that in Rice v. Shinseki, 22Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the record does not show that the Veteran is unemployable due solely to his right ankle disability.  The Veteran's employment history is not completely clear from the evidence of record.  However, he reported during his September 2015 VA examination that he had stopped working in 2005 or 2006 because of a shoulder surgery.  However, during his July 2007 VA examination, the Veteran stated that he was working as a manager for a catering company.  At that time he stated that when right ankle flare-ups would happen, he would "just sit at his desk more and rest" but he would not go home.  While, the Veteran stated during his September 2011 VA examination that he had to stop driving trucks due to his arthritis, the examiner stated that the effect of the Veteran's right ankle disability on the Veteran's usual occupation was mild to moderate.  Ultimately, although the Veteran reported that his right ankle disability limited his mobility at work and required him to sit as his desk more, he has never claimed that he could not obtain or maintain substantially gainful employment due to his right ankle disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the claim on appeal.

In adjudicating the Veteran's claims herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, in denying an initial rating in excess of 10 percent for the Veteran's right ankle disability, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


	








(CONTINUED ON NEXT PAGE)

ORDER

Service connection for rheumatoid arthritis, to include as affecting the bilateral shoulder, hand, and knee joints, is denied.

An initial rating in excess of 10 percent for osteoarthritis of the right ankle is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


